                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

Erick Peeples, et al.,

        Plaintiffs,

v.                                             Civil Action No. 13-13858

City of Detroit, et al.,                       Sean F. Cox
                                               United States District Court Judge
      Defendants.
____________________________/

                                      OPINION & ORDER
                                      REGARDING COSTS

        In this action, Plaintiffs asserted Title VII claims against their labor union, the Detroit

Fire Fighters Association, Local 344, IAFF, AFL-CIO (“the Union”). This Court granted

summary judgment in favor of the Union as to Plaintiffs’ claims. As the prevailing party in this

case, the Union filed a Bill of Costs seeking a total of $10,334.87 in costs. After the Clerk of the

Court taxed costs in the amount of $9,302.17, both Plaintiffs and the Union filed objections. As

explained below, the Court finds Plaintiffs’ objections without merit and concludes that the

Union should be awarded the full amount of costs sought.

                                          BACKGROUND

        On September 10, 2013, Plaintiffs filed this action asserting Title VII disparate-treatment

race discrimination claims against: 1) the City of Detroit (“the City”); and 2) the Union.

        Following the close of discovery, each Defendant filed a Motion for Summary Judgment.

This Court issued an Opinion & Order on January 26, 2017, wherein it granted both motions.

(ECF No. 91). As to the City’s motion, this Court concluded that Plaintiffs failed to present


                                                   1
direct evidence to support their claims and that they also failed to establish a prima facie case

under the circumstantial evidence approach, which includes a heightened burden in this

reduction-in-force case. (Id. at 2). As to the Union’s motion, this Court granted summary

judgment in favor of the Union because Plaintiffs cannot establish that the Union breached its

duty of fair representation to Plaintiffs which, under then-existing Sixth Circuit case law, they

must do in order to proceed with a Title VII claim against the Union.

       After the Judgment was issued, the Union filed a Bill of Costs. (ECF Nos. 93 & 94).

The Clerk of the Court taxed costs against Plaintiffs in the amount of $9,302.17, less than the full

amount requested by the Union. (ECF No. 95). Both Plaintiffs and the Union filed objections

concerning costs. (ECF Nos. 96 & 97).

       In an Order issued on March 27, 2017, this Court addressed the objections and ruled that

the Union should be awarded the entire amount of costs sought for deposition transcripts. (ECF

No. 109). In doing so, this Court explained, in pertinent part:

                 Having reviewed the parties’ objections, the Court concludes that the
       Union should be awarded the entire amount of costs sought for deposition
       transcripts.
                 “Rule 54(d) of the Federal Rules of Civil Procedure provides that ‘costs
       shall be allowed as of course to the prevailing party unless the court otherwise
       directs.’ This language creates a presumption in favor of awarding costs, but
       allows denial of costs at the discretion of the trial court.” White & White, Inc. v.
       American Hosp. Supply Corp., 786 F.2d 728, 730 (6th Cir. 1986). Thus, the
       award of costs under Rule 54 is addressed to the court’s discretion. Singleton v.
       Smith, 241 F.3d 534, 538 (6th Cir. 2001).
                 One allowable cost – the only one at issue here – is the cost of “[f]ees for
       printed or electronically recorded transcripts necessarily obtained for use in the
       case.” 28 U.S.C. § 1920(2).
                 “Ordinarily, the costs of taking and transcribing depositions reasonably
       necessary for the litigation are allowed to the prevailing party. Necessity is
       determined at the time of taking, and the fact that a deposition is not actually used
       at trial is not controlling.” Sales v. Marshall, 873 F.2d 115,120 (6th Cir. 1989).
                 The five deposition transcripts that Plaintiffs take issue with are those of

                                                 2
         Vincent Fields, Ralph Glenn, Jr., Lee Jones, Jr., John King, and Marcus Holmes.
         The Court concludes that those deposition transcripts were reasonably necessary
         for the litigation.
                 Fields, Glenn, and Jones were named Plaintiffs and, as such, it was
         necessary for the Union to depose those men in order to defend against this
         lawsuit.
                 Moreover, district courts within this Circuit have “found that depositions
         cited by either party in support or defense of a motion are ‘reasonably necessary
         for the litigation’ and, therefore, are taxable by the prevailing party under §
         1920(2).” See, e.g., Lamar v. Oakland Cnty., 2008 WL 239830 at * 1 (E.D. Mich.
         2008); see also Keweenaw Bay Indian Cmty. v. Rising, 2005 WL 3535124 at *2
         (W.D. 2005). All of the transcripts at issue were submitted to the Court in
         connection with the Defendants’ Motions for Summary Judgment. That these
         transcripts were submitted by Plaintiffs’ Counsel, rather than Defense Counsel,
         does not make them any less necessary for the determination of the issues
         presented to the Court.
                 Accordingly, IT IS ORDERED that the Court OVERRULES Plaintiffs’
         Objections (D.E. No. 96) and SUSTAINS the Union’s Objections. (D.E. No. 97).
         The Court ORDERS that the Union is entitled to costs in the total amount of
         $10,334.87.
                 IT IS SO ORDERED.

(Id.).

         Plaintiffs appealed this Court’s summary judgment rulings to the United States Court of

Appeals for the Sixth Circuit. The EEOC appeared in the action and filed an amicus curiae brief,

urging the Sixth Circuit to change its position and rule that the standards governing a duty of fair

representation claim do not govern Title VII discrimination claims against a union.

         In a published opinion, the Sixth Circuit affirmed this Court’s summary judgment ruling

in favor of the City. Peeples v. City of Detroit, 891 F.3d 622 (6th Cir. 2018). The Sixth Circuit

agreed that Plaintiffs had not produced any direct evidence in support of their claims. Id. at 633-

34. The appellate court also agreed that Plaintiffs had not met their burden under the

circumstantial-evidence approach. Id. at 634-36.

         The Sixth Circuit then changed its position on the issue of whether a union has to show a


                                                 3
breach of the duty of fair representation in order to proceed with a Title VII claim. Id. at 636-38.

Because this Court had granted summary judgment in favor of the Union on that issue, without

considering the merits of the Title VII claims against the Union (as it did with the City), the case

was remanded as to the Title VII claims against the Union.

       Following remand, the parties agreed that the Court’s order concerning costs should be

vacated, in light of the remand, without prejudice to any of the remaining parties seeking costs,

as appropriate, in the future. (ECF No. 121).

       The Union then filed a summary judgment motion challenging the merits of Plaintiffs’

Title VII claims against it. (ECF No. 122). In connection with that motion, both Plaintiffs and

the Union referenced various portions of the record evidence that was previously filed on the

docket by the parties, in connection with the prior summary judgment motions. That included

deposition transcripts.

       In an Opinion & Order issued on February 4, 2019, this Court granted the Union’s

summary judgment motion and issued a judgment that same day. (ECF Nos. 136 & 137).

       On February 5, 2019, the Union filed a Bill of Costs, again seeking a total of $10,334.87

in costs, which consists of court reporter and deposition transcript fees. (ECF No. 138). The

Clerk of the Court again taxed costs in the amount of $9,302.17 – the same amount previously

taxed. The costs denied by the Clerk were explained as follows:

       Court reporter fees as to witnesses John King ($328.00), Vincent Fields
       ($527.60), and Marcus Holmes ($177.10) are denied, as the bills of costs
       documents that the corresponding deposition transcripts were used only by
       plaintiffs in support of their motion response, and not by the prevailing
       defendants. (The costs for these witnesses are included in invoice numbers
       604445, 600956, and 598011 in the bill of costs. Costs for these witnesses were
       determined by adding the cost of their transcripts, plus one-half the cost for the
       document imaging fees.)

                                                 4
(Id.). That is the same explanation for the denial of previous costs requested by the Union.

       Once again, both Plaintiffs and the Union are not satisfied with the costs taxed by the

Clerk of the Court and each filed objections. (ECF Nos. 140 & 141).

                                             ANALYSIS

       After remand, this Court granted summary judgment in favor of the Union as to

Plaintiffs’ claims against it. The Clerk of the Court taxed costs in the amount of $9,302.17.

Both Plaintiffs and the Union filed objections to those costs.

       In their objections, Plaintiffs ask the Court to exercise its discretion and not award costs

to the Union. Plaintiffs urge the Court to view this case as having “occurred in two phases: 1)

before the Sixth Circuit’s remand (‘Phase 1’) and, 2) after the Sixth Circuit’s remand (‘Phase

2’).” (Pls.’ Objs at 2). Plaintiffs assert that “Phase 1 resulted in the Plaintiffs receiving a

reversal and published opinion from the Court of Appeals, creating new law in this Circuit to-

wit: that establishing a breach of the duty of fair representation is not part of proving a Title VII

claim against a labor union.” (Id. at 3). Plaintiffs assert all costs sought by the Union are from

Phase 1 and, therefore, the Court should not award costs to the Union even though it is the

prevailing party in this action.

       The Court finds Plaintiffs’ objection without merit. Phase 1 of this case (prior to the

Sixth Circuit’s opinion) included all discovery in this action and dispositive motion practice.

Both Plaintiffs and the Union used the deposition transcripts at issue during motion practice

during Phase 1. Following remand, the Union filed a summary judgment motion challenging

Plaintiffs’ claims on the merits. Both Plaintiffs and the Union then cited to those same

deposition transcripts in support of their respective summary judgment briefs. Thus, the costs


                                                   5
sought by the Union – the cost of deposition transcripts used during dispositive motion practice –

were incurred in both phases. The Court denies Plaintiffs’ request that the Court vacate the costs

taxed by the Clerk of the Court and award no costs to the Union.

        Moreover, the Court finds the Union’s objections to the amount of costs taxed by the

Clerk of the Court to have merit. The Court concludes that all of the deposition transcript costs

sought by the Union were reasonably necessary for this litigation and should be awarded in this

case.

        “Rule 54(d) of the Federal Rules of Civil Procedure provides that ‘costs shall be allowed

as of course to the prevailing party unless the court otherwise directs.’ This language creates a

presumption in favor of awarding costs, but allows denial of costs at the discretion of the trial

court.” White & White, Inc. v. American Hosp. Supply Corp., 786 F.2d 728, 730 (6th Cir. 1986).

Thus, the award of costs under Rule 54 is addressed to this Court’s discretion. Singleton v.

Smith, 241 F.3d 534, 538 (6th Cir. 2001).

        One allowable cost, and again the only one at issue here, is the cost of “[f]ees for printed

or electronically recorded transcripts necessarily obtained for use in the case.” 28 U.S.C. §

1920(2). “Ordinarily, the costs of taking and transcribing depositions reasonably necessary for

the litigation are allowed to the prevailing party. Necessity is determined at the time of taking,

and the fact that a deposition is not actually used at trial is not controlling.” Sales v. Marshall,

873 F.2d 115, 120 (6th Cir. 1989).

        The costs sought by the Union that were not awarded by the Clerk of the Court were for

deposition transcripts of three individuals (King, Fields, and Holmes). As he was a plaintiff in

this case, it was clearly necessary for the Union to depose Fields in order to defend against this


                                                  6
lawsuit.

       Moreover, district courts within this Circuit have “found that depositions cited by either

party in support or defense of a motion are ‘reasonably necessary for the litigation’ and,

therefore, are taxable by the prevailing party under § 1920(2).” See, e.g., Lamar v. Oakland

Cnty., 2008 WL 239830 at * 1 (E.D. Mich. 2008); see also Keweenaw Bay Indian Cmty. v.

Rising, 2005 WL 3535124 at *2 (W.D. 2005). All three of the transcripts at issue were

submitted to the Court, and cited by the parties, in connection with the summary judgment

motions in this case. That transcripts were submitted or referenced by Plaintiffs’ Counsel, rather

than Defense Counsel, does not make them any less necessary for the determination of the issues

presented to the Court.

       The Court concludes that the Union should be awarded the full amount of the costs of the

deposition transcripts, $10,334.87.

                                   CONCLUSION & ORDER

       Accordingly, IT IS ORDERED that the Court OVERRULES Plaintiffs’ Objections and

SUSTAINS the Union’s Objections relating to costs. The Court ORDERS that the Union is

entitled to costs in the total amount of $10,334.87.

       IT IS SO ORDERED.

                                              s/Sean F. Cox
                                              Sean F. Cox
                                              United States District Judge

Dated: June 17, 2019




                                                 7
